Title: From Thomas Jefferson to Bernard Peyton, 3 January 1826
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Jan. 3. 26
I recieved yesterday your favor of the 30th your advances for me have been unreasonably great and such as I must check. but no consideration on earth will permit me to let you suffer.  Except our neighborly and current calls, every thing is in Jefferson hands. I sent for him this morning and have had a conference with him. he assures me he has had you in constant view and thinks himself entirely secure in the means of reimbursing due in good time my conclusion to him was that he must not let you suffer, and that no sacrifice must be spared to prevent it, and I feel assured it will so be done.Will you be so good as to remit 20. D. to Harrison Hall of Philadelphia editor of the Portfolio on my account. affectionately yoursTh: JeffersonP. S. send me a box of tin if you please